United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.T., Appellant
and
DEPARTMENT OF THE ARMY, ARMY CORP
OF ENGINEERS, Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1680
Issued: December 28, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 7, 2007 appellant timely filed an appeal1 of a May 14, 2007 merit decision of the
Office of Workers’ Compensation Programs which denied his traumatic injury claim. He also
timely appealed the Office’s May 31, 2007 nonmerit decision denying his request for
reconsideration on the grounds that the evidence submitted was insufficient to require a merit
decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3 the Board has jurisdiction to review the
merits of appellant’s claim.
ISSUES
The issues are: (1) whether appellant sustained a traumatic injury in the performance of
duty; and (2) whether the Office properly refused to reopen his case for further review of the
merits of his claim on the grounds that he did not provide any additional evidence or legal
argument to establish that he sustained a traumatic injury.

1

Additional medical evidence was submitted with appellant’s appeal to the Board. The Board cannot consider
new evidence on appeal.

FACTUAL HISTORY
On October 30, 2006 appellant, then a 39-year-old administrative support assistant, filed
a traumatic injury claim alleging that on October 28, 2006 when he flushed a urinal in the
restroom it “exploded” blowing waste and other particles all over the place at which time he
jumped back and landed on his left leg causing severe pain in his knee. The employing
establishment responded on his claim form that he was “not authorized to work overtime on
Saturday.”
Medical information was submitted. An October 30, 2006 medical clinic note with an
illegible signature stated that appellant complained of pain in his left knee due to an over the
weekend injury when he jumped back at work. In an October 30, 2006 note, Dr. Daniel Scott,
Board-certified in family practice, stated that appellant would return to work on
November 6, 2007. A magnetic resonance imaging scan of the left lower extremity performed
on November 8, 2006 revealed an eight by six millimeter chondral defect involving the inner
aspect of the medial femoral condyle. A November 28, 2006 attending physician’s report, with
an illegible signature, diagnosed appellant with osteochondral defect and stated that he presented
with a history of knee pain. The report also contained a checked box marked “yes” stating that
the injury was caused by an employment activity.
On November 20, 2006 the Office requested additional factual and medical evidence
from appellant. Appellant responded on November 29, 2006 stating that he was in the office on
October 28, 2006 to finish up some filing and that he had special permission. Additional medical
documentation was also submitted. In a November 3, 2006 note, Dr. W. Knight stated that
appellant twisted his knee after the toilet exploded, but stated that he was doing well and opined
that “I do [not] think that this little episode of injury is of any significance.” In a November 3,
2006 employment report, he diagnosed osteoarthritis. In a December 5, 2006 note, appellant’s
supervisor stated that appellant did not request advance approval, however, he had worked
overtime without permission before and that, if appellant had asked and had a valid reason for
weekend work the supervisor would have granted his request. In a December 11, 2006 note,
Dr. Scott stated that the specialist found osteochondral fracture and recommended that appellant
remained off work until January 22, 2007.
On January 5, 2007 the Office denied appellant’s claim on the grounds that the evidence
did not establish that he was injured in the performance of duty finding that appellant did not
have permission to work on Saturday, October 28, 2006 and his normal scheduled workdays
were Monday to Friday.
On January 19, 2007 appellant requested a review of the written record. Additional
documents were submitted, including an illegible copy of an injury. He also submitted a
December 26, 2006 claim for wage-loss compensation for the period December 14, 2006 through
January 22, 2007. In a March 2, 2007 physician’s report, Dr. Joseph Zehner diagnosed
osteochondral fracture defect of the left knee and fat pad syndrome and stated that appellant was
scheduled for arthroscopy on March 12, 2007. A March 2, 2007 progress note stated that
appellant reported no change in pain in left knee. On January 17, 2007 a magnetic resonance
imaging (MRI) scan of the left knee was performed revealing that appellant was stable compared

2

to the November 8, 2006 MRI scan with no change in the chondral defect involving the medial
femoral condyle.
On May 14, 2007 the Office affirmed and modified the prior decision finding that
appellant was in the performance of duty at the time of the incident but that the medical evidence
was insufficient to support a causal relationship between the accepted work incident and the
diagnosed condition.
On May 23, 2007 appellant requested reconsideration and submitted two requests for
overtime.
On May 31, 2007 the Office issued a nonmerit decision denying appellant’s request for
reconsideration on the grounds that the evidence submitted was irrelevant.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a fact of injury has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.5 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.6
ANALYSIS -- ISSUE 1
Appellant alleged that he sustained a left knee condition when he jumped backwards in
the restroom at work on October 28, 2006. The Office accepted that the October 28, 2006
employment incident occurred as alleged in the performance of duty. The issue is whether the
accepted incident caused appellant’s diagnosed left knee osteochondral defect. The Board finds
2

5 USC §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Id. For a definition of the term traumatic injury, see 20 C.F.R. § 10.5(ee). For a definition of the term
occupational disease or illness, see 20 C.F.R. § 10.5(g).

3

that the medical evidence fails to establish the requisite causal relationship between the accepted
incident and appellant’s diagnosed condition.
The Board has previously held that a physician’s opinion on the issue of causal
relationship must be based on a complete factual and medical background of the claimant. In
order to be considered rationalized, the opinion must be expressed in terms of a reasonable
degree of medical certainty and must be supported by medical rationale, explaining the nature of
the relationship between the diagnosed condition and the claimant’s specific employment
factors.7 The medical evidence submitted is insufficient to support causal relationship. In his
October 30, 2006 note, Dr. Scott indicated that appellant could return to work on November 6,
2007; however, he did not provide a history of injury, diagnosis or any opinion regarding causal
relationship between the alleged condition and the employment incident. Similarly, in his
November 3, 2006 note, Dr. Knight noted that appellant had twisted his knee in the bathroom,
but opined that this episode was of no significance. Dr. Knight’s report is therefore insufficient
to establish that appellant sustained a condition causally related to the accepted incident. The
November 28, 2006 attending physician’s report from an unidentified doctor diagnosed
osteochondral defect and reported that appellant had a history of knee pain but does not contain
an opinion on causal relationship. While the form report did contain a checked “yes” box stating
that the injury was caused by the employment activity, merely a check mark is insufficient to
establish the claim, as the Board has held that without, further explanation or rationale, a checked
box is not sufficient to establish causation.8 The March 2, 2007 report from Dr. Zehner
diagnosed osteochondral fracture defect, but did not provide an opinion on causal relationship.
There is no evidence that appellant’s diagnoses osteochondral defect is causally related to the
October 28, 2006 employment incident.
The Board finds that appellant has failed to meet his burden to demonstrate that he
sustained an employment-related injury on October 28, 2006.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Act9 does not entitle a claimant to a review of an Office decision
as a matter of right.10 The Act does not mandate that the Office review a final decision simply
upon request by a claimant.11
To require the Office to reopen a case for merit review under section 8128 (a) of the Act,
the Office’s regulations provide that the application for reconsideration, including all supporting
documents, must set forth arguments and contain evidence that either: (1) shows that the Office
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
7

Victor J. Woodhams, supra note 4.

8

Anna C. Leanza, 48 ECAB 115 (1996).

9

5 U.S.C. §8128(a).

10

Darletha Coleman, 55 ECAB 143 (2003).

11

Donna M. Campbell, 55 ECAB 241 (2004).

4

not previously considered by the Office; or (3) constitutes relevant and pertinent new evidence
not previously considered by the Office.12
ANALYSIS -- ISSUE 2
The Office is required to reopen a case for merit review if an application for
reconsideration demonstrates that it erroneously applied a specific point of law, puts forth
relevant and pertinent new evidence or presents a new relevant legal argument. Appellant did
not argue that the Office erroneously applied a point of law. He submitted evidence that was
new but it was not relevant and pertinent. The only evidence submitted after the merit decision
was two overtime request forms. The Office had, however, previously accepted that appellant
was in the performance of duty at the time of the alleged injury. The evidence submitted did not
address the issue of whether appellant sustained an injury at work and is therefore not relevant.
As he did not submit any relevant and pertinent new evidence he is not entitled to merit review
by the Office.
CONCLUSION
The Office properly denied appellant’s traumatic injury claim and denied merit review.

12

20 C.F.R. § 10.606(b)(2)(iii) (2004).

5

ORDER
IT IS HEREBY ORDERED THAT the May 31 and 14, 2007 decisions of the Office of
Workers’ Compensation Programs are affirmed.
Issued: December 28, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

